DETAILED ACTION
Notice to Applicant
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s remarks and amendments of 1 November 2021.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed of 1 November 2021, Applicant amended claims 1, 11, and 18.  Applicant previously cancelled claims 2, 15, and 19.


Response to Arguments
Applicant’s arguments, filed 1 November 2021 with respect to the argument that the removal of ineligible subject matter from the independent claims overcomes the subject matter eligibility rejection have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 1, 3 – 11, 13 – 18, and 20 has been withdrawn. 


Examiner's Statement of Reasons for Allowance
The following is an Examiner’s Statement of Reasons for Allowance following Applicant’s responses of 1 November 2021


The reasons for allowance can be found in Applicant Arguments/Remarks filed 1 November 2021, especially on page 9 of 10 regarding the argument that the removal of ineligible subject matter from the independent claims overcomes the subject matter eligibility rejection.

Claims 1, 3 – 11, 13 – 18, and 20 are allowed.  

The closest prior art is U.S. P.G. Pub. 2002/0049621 (hereinafter, Bruce), which discloses benchmarking of accounting data, but does not disclose subscription to the accounting platform and importation of banking data from a user-created document in the particular way of the instant claims.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961. The examiner can normally be reached Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDA GURSKI/Primary Examiner, Art Unit 3623